IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                 FILED
                                                                 June 6, 2008
                               No. 07-60819
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

FREDRICK VANCE

                                           Plaintiff-Appellant

v.

ROBERT BENFORD, Correctional Officer, in his individual and official
capacities; ETHEL CARLIZE, Disciplinary Hearing Officer, in her individual
and official capacities; LOLA NELSON, Disciplinary Hearing Officer; MARVIN
OVERSTREET, Director of Internal Audit Division, CID

                                           Defendants-Appellees


                 Appeal from the United States District Court
                   for the Northern District of Mississippi
                           USDC No. 4:06-CV-129


Before HIGGINBOTHAM, STEWART, and OWEN, Circuit Judges.
PER CURIAM:*
      Fredrick Vance, Mississippi prisoner # T7307, has filed a motion for leave
to proceed in forma pauperis (IFP) on appeal. The district court denied Vance’s
motion to appeal IFP and certified that the appeal was not taken in good faith.




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-60819

By moving for leave to proceed IFP, Vance is challenging the district court’s
certification. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).
      The district court dismissed Vance’s 42 U.S.C. § 1983 complaint as
frivolous after concluding that it did not involve a protected liberty interest and
that he received hearings on his rule violations reports and had prior notice of
the hearings, the latter finding having been disputed by Vance. Vance’s brief
addresses primarily whether the district court correctly determined that his suit
did not involve a protected liberty interest. Vance’s sole argument regarding a
due process violation under Wolff v. McDonnell, 418 U.S. 539, 563-67 (1974),
involves whether his due process rights were denied when he was initially placed
in administrative segregation and classified as a “disruptive core member.”
However, this claim was the subject of a prior § 1983 suit Vance filed in the
district court, case number 4:05-CV-228, and is barred by the principles of res
judicata. See Sunshine Anthracite Coal Co. v. Adkins, 310 U.S. 381, 402-03
(1940); Russell v. SunAmerica Sec., Inc., 962 F.2d 1169, 1172 (5th Cir. 1992).
      Vance has briefed only one of the two issues on which he would have to
prevail to demonstrate that the district court’s determination that his appeal
would be frivolous was incorrect. Vance does not challenge the district court’s
conclusion that he was afforded the process that was due on the rule violation
reports that were the the subject of the instant complaint. Failure to identify an
error in the district court’s analysis is the same as if the appellant had not
appealed the judgment. Brinkmann v. Dallas County Deputy Sheriff Abner, 813
F.2d 744, 748 (5th Cir. 1987). Although pro se briefs are liberally construed,
even pro se litigants must brief arguments in order to preserve them. Yohey v.
Collins, 985 F.2d 222, 225 (5th Cir. 1993).
      Vance has not shown that the district court’s determination that his
appeal would be frivolous was incorrect. The instant appeal is without arguable
merit and is thus frivolous. Accordingly, Vance’s request for IFP status is
denied, and his appeal is dismissed. See Howard v. King, 707 F.2d 215, 219-20

                                        2
                                  No. 07-60819

(5th Cir. 1983); 5TH CIR. R. 42.2. The dismissal of this appeal as frivolous and
the dismissal by the district court of Vance’s’s suit each counts as a strike under
28 U.S.C. § 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir.
1996). Vance had already accumulated one other strike. See Vance v. Epps,
4:05-CV-228 (N.D. Miss. 2005). He may no longer proceed IFP in any civil action
or appeal filed while he is incarcerated or detained in any facility unless he is
under imminent danger of serious physical injury. See § 1915(g).
      APPEAL DISMISSED; MOTION DENIED; 28 U.S.C. § 1915(g) BAR
IMPOSED.




                                        3